Citation Nr: 1641636	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  13-09 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for a left shoulder condition.

3.  Entitlement to service connection for left hip condition.

4.  Entitlement to service connection for a back condition.  

5.  Entitlement to service connection for a right ankle condition.

6.  Entitlement to service connection for plantar fasciitis.

7.  Entitlement to service connection for chorioretinal scar with floaters. 

8.  Entitlement to service connection for a left leg scar.  

9.  Entitlement to service connection for a dental condition, claimed as dental distal overhang and subsequent porcelain crown of tooth number 30, for compensation purposes. 

10.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

11.  Entitlement to an initial rating in excess of 10 percent for right great toe bunion.

12.  Entitlement to a compensable initial rating for status post left toe bunionectomy with scarring.

13.  Entitlement to a compensable initial rating for eczema.

14.  Entitlement to a compensable initial rating for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to December 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 
The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  See also Mays v. Brown, 5 Vet. App. 302 (1993) (stating any claim for service connection for a dental condition is also a claim for VA outpatient dental treatment).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.

The issues other than service connection for left leg scar and a dental condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of the probative evidence of record indicates that the Veteran has not had a left thigh scar at any time during the pendency of the appeal.  

2.  The weight of the probative evidence indicates that the Veteran has a porcelain crown on tooth 30, but does not have a diagnosed dental disability for which compensation can be authorized.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a left thigh scar have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for establishing service connection for dental trauma of tooth number 30 for compensation purposes have not been met.  38 U.S.C. A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in December 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist has been satisfied.  The Veteran's service treatment records and identified private treatment records have been obtained.  A VA examination has also been conducted.  While the claims file does not contain any VA treatment records, there is no indication that the Veteran receives VA medical care.  Additionally, while the Veteran reported in an April 2013 correspondence     that he would be submitting additional medical documents, he has not identified or authorized VA to obtain any additional records that have not been already requested or obtained.  

With regard to the Veteran's claim for a dental condition, the Board notes that a VA examination has not been provided with respect to this claim.  However, as will be discussed below the record does not indicate competent lay or medical evidence of the presence of a qualifying dental condition for which service connection can be considered.  Accordingly, a VA examination is not required.  38 C.F.R. § 3.159 (c)(4) (2015); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

With regard to dental conditions, compensation is available for loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis.  38 C.F.R. § 4.150 (schedule of ratings - dental and oral conditions) (2015).  Otherwise, replaceable missing teeth will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381(a) (2015).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Left Thigh Scar

The Veteran seeks service connection for a left thigh. 

While the Veteran submitted private medical records dated in March 2009 and April 2009, the records show no diagnoses pertaining to the above claimed condition.  

Additionally, the Veteran was provided a QTC general medical examination in April 2009.  With regard to the Veteran's claimed left thigh scar, the physical examination of the Veteran was silent for any indication of a left thigh scar, though the examiner did note other scarring; specifically, a left great toe scar related to the Veteran's status post bunionectomy.  

After reviewing all the evidence of record, the Board finds that the weight of probative is against finding that the Veteran currently has or ever had a left thigh scar during the pendency of the appeal.  

The Board acknowledges that laypersons are competent to testify as to readily observable conditions, such as scars.  In his claim for service connection, the   Veteran asserted that the scar was the residual of an October 1, 2006 biopsy. While the September 2009 rating decision stated that the Veteran's service treatment records documented a diagnostic biopsy for a left thigh cyst, the Board observes that neither the service treatment records submitted by the Veteran nor those obtained on his behalf by VA appear to document a left thigh biopsy or scar.  In any event, the Veteran's post-service private treatment records are silent for any evidence of a left thigh scar and the April 2009 QTC general medical examination was silent for any complaints or evidence of a left leg thigh scar, despite acknowledging the presence   of other scars.  Even accepting, arguendo, that such biopsy occurred, aside from the Veteran's statement on his claim for service connection, there is no evidence of a left thigh scar during or since service.  The Board finds the medical evidence of record to be more probative than the Veteran's assertions.  

After reviewing the evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran has a left thigh scar that is related to service.  Accordingly, service connection must be denied.  

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Dental Condition for Compensation Purposes

The Veteran filed a claim for service connection for a dental condition.  On          his December 2008 claim for service connection, he reported that he developed       a  dental distal overhang in February 2005; however, he did not allege any in-service dental trauma or specify the involved tooth.  On his January 2009 VA   Form 21-4142, the Veteran stated that his dentist informed him that he had a distal overhang that cracked his tooth and necessitated a crown.  An undated medical receipt from Nanston Dental Group indicates that the Veteran had a porcelain crown placed on tooth 30.  The record does not detail the reason for or the outcome of the crown procedure, or detail treatment for any other dental condition.  

Dental records associated with the Veteran's service treatment records show he had in-service dental treatment on tooth 30.  Specifically, records from February 2005 indicate that the Veteran was assessed with cracked tooth syndrome of tooth 30.  The record was silent for the cause of the cracked tooth.  The Veteran underwent     a root canal and cuspal coverage restoration of tooth 30 on February 10, 2005.      X-rays subsequent to the procedure noted the presence of a distal overhang.  The Veteran was cleared for worldwide duty on February 11, 2005.  An August 22, 2006 dental note in conjunction with the Veteran's separation examination again noted the presence of a distal overhang.  A September 5, 2006 record indicated that dental treatment was provided and that it was recommended that the Veteran get a crown if his current tooth restoration broke down.  

After reviewing the evidence of record, the Board finds that entitlement to service connection for a dental condition for compensation purposes must be denied as a matter of law because teeth cannot be service-connected for compensation purposes unless they are, inter alia, not treatable or replaceable.  See 38 C.F.R. § 3.381 (b) (2015) (providing that replaceable missing teeth and treatable carious teeth are not compensable disabilities); § 4.150, Diagnostic Code 9913 (2015) (rating loss of teeth due to the loss of the substance of the body of maxilla or mandible).  As the Veteran's tooth number 30 was replaceable (and as evidenced by the record, has already been repaired with a crown), he does not qualify for service connection for compensation purposes and his claim must be denied. 


ORDER

Entitlement to service connection for a left thigh scar is denied.

Service connection for residuals of a dental distal overhang, to include a porcelain crown of tooth number 30, for compensation purposes, is denied.


REMAND

The Board finds that further development is necessary prior to appellate review of the remaining issues.

Initially, the Board notes that the Veteran received medals suggestive of service     in the Persian Gulf area, although the location of such service is not clear.  See 38 C.F.R. § 3.317(e).  Accordingly, the Veteran's service personnel records should be requested on remand. 

In the May 2016 Appellant's Brief, the Veteran's representative requested that the Veteran be provided a contemporaneous VA examination to assess the current nature and severity of the Veteran's right and left status post bunionectomy with scarring.  Specifically, the representative noted that the Veteran's most recent examination for these conditions was in April 2009, which was more than seven years ago, and therefore did not adequately reflect the current severity of the Veteran's disabilities.  In light of the representative's assertion and passage of   more than seven years since the last VA examination, the Board finds that a contemporaneous VA examination is warranted to assess the severity of the Veteran's right and left status post bunionectomy with scarring.

With regard to the appeals for a right shoulder disability, the Veteran was provided a QTC examination in April 2009.  The examiner opined that the Veteran's right shoulder impingement syndrome and bursitis had resolved and that there was no current diagnosis.  Subsequent to the examination, the Veteran submitted private treatment records indicating that he was seen for right shoulder pain and had decreased right shoulder range of motion.  In light of the subsequent medical evidence suggesting that the Veteran's right shoulder disability has not resolved,  the Veteran should be afforded a VA examination to determine the nature and relationship to service, if any, of any current right shoulder disability.  

With regard to the Veteran's claim for GERD, the Veteran has not been afforded     a VA examination.  A March 2009 treatment record from The Doctor's Office indicates that the Veteran is diagnosed with GERD.  Additionally, a December 2, 2002 service treatment record indicated that the Veteran had pain behind his breast bone and that "MI vs. GI etiology" needed to be ruled out.  A December 3, 2003 treatment record indicated that the Veteran's chest pain likely had a gastrointestinal etiology.  Additionally, an April 24, 2004 medical record noted that the Veteran reported that he had chest pain that was eventually assessed as indigestion during his last deployment.  Based on the foregoing, the Board finds that a VA esophageal examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, review of the claims file fails to reflect any diagnosis or objective findings concerning the Veteran's claimed conditions of the right ankle, left shoulder, back, plantar fasciitis, or eye.  The last medical evidence in the record is dated in 2013.  The Veteran should be asked to provide current medical evidence for his claimed conditions or identify current treatment providers.  

Regarding the Veteran's claims for increased ratings for his pseudofolliculitis barbae and eczema, the Board notes that the September 2009 rating decision granted service connection for these disabilities and assigned noncompensable ratings.  The Veteran and his representative filed a timely notice of disagreement regarding the assigned ratings.  Although the RO issued a Statement of the Case (SOC) in February 2013 on other issues the Veteran disagreed with, the SOC did not include the above increased rating claims as issues.  Accordingly, remand of these claims for issuance of an SOC is warranted.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the AOJ has issued the SOC, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses   of all medical care providers who have treated him for his shoulders, right ankle, feet, back and eyes.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Request the Veteran's service personnel records through official sources.  If the records cannot be obtained, a formal finding of unavailability should          be made and the Veteran notified of such.

3.  Schedule the Veteran for a VA foot examination to determine the current nature and severity of his service-connected right and left status post bunionectomy        with scarring.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  

4.  Schedule the Veteran for a VA right shoulder examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should identify any right shoulder condition present during the pendency of the appeal and opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right shoulder disability arose during service or is otherwise related        to his active service.  The examiner should explain why  or why not.  If there is no diagnosis to account for the Veteran's shoulder symptoms, the examiner should indicate whether there are objective indications of disability and whether such represent an undiagnosed illness consistent with service in the Persian Gulf.

5.  Schedule the Veteran for a VA esophageal examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD arose during service or is otherwise related to his active service, including his in-service indigestion and gastrointestinal chest pain.  The examiner should explain why or why not.  

6.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims for increased ratings for his right toe bunion and left toe status post bunionectomy with scarring, and entitlement to service connection for bilateral shoulder, left hip, back, right ankle, and eye conditions, and plantar fasciitis.        If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with    a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

7.  Issue a statement of the case on the claims for entitlement to increased initial ratings for eczema          and pseudofolliculitis, so that the Veteran and his representative may have the opportunity to complete an appeal on these issues (if he so desires) by filing a timely substantive appeal.  The issues should only be returned to the Board if a timely substantive appeal is filed

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


